                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


HAKIEM ANDREWS,
             Plaintiff, Pro Se                        CIVIL ACTION

             v.

GERALD MAY,                                           No. 16:-1872
                    Defendant


                                       ORDER

      AND NOW, this 11th day of March, 2020, upon consideration of Defendant Gerald May's

Motion for Reconsideration (Doc. No. 73), it is ORDERED that the Motion (Doc. No. 73) is

DENIED as outlined in the Court's accompanying Memorandum.



                                               BY THE COURT:



                                              ~-----
                                               UNITED STATES DISTRICT JUDGE
